El Juez Asooiado Señor Travieso
emitió la opinión del tribunal.
El acusado apelante y los individuos Carmelo González Muñoz y Cristóbal Vázquez Reyes fueron denunciados por un delito de infracción de las secciones 4 y 77 de la “Ley de-Espíritus y Bebidas Alcohólicas ” (núm. 6 de junio 30 de 1936), consistente, según se alega en la denuncia, en que “ilegal, voluntaria y maliciosamente y con la intención criminal de defraudar al Tesoro de Puerto Rico, sin estar para ello autorizado por la. ley, transportaban dentro del automó-vil ... . propiedad de Felipe Napoleón, de Bayamón, que manejaba el acusado Juan Rivera Belén (a) B. 8, chauffeur Núm. 60,076, cuatro envases de lata y dos calabazos o tres de cristal, conteniendo como 112 litros de ron de caña, sin que ninguno de dichos acusados (sic) llevara una estampilla *299significativa de haber satisfecho los correspondientes impues-tos de Rentas Internas.”
En el presente recurso se señala como único error de la Corte de Distrito de Bayamón el haber declarado sin lugar la excepción perentoria basada en la insuficiencia de los hechos alegados en la denuncia para constituir un delito público.
 Los artículos 4 y 77 de la citada Ley núm. 6, que se alega han sido infringidos por el acusado, leen como sigue:
“Artículo 4/ — Se impondrá, cobrará y pagará por una sola vez sobre los siguientes productos que se tengan en depósito o que hayan sido o puedan ser en lo sucesivo destilados, rectificados, pro-ducidos, fabricados, importados o introducidos en Puerto Rico, un . impuesto de rentas internas a los tipos siguientes: ...”
¡< # * * * # * #
“Artículo 77. — Toda persona que tenga en su poder o a su dis-posición en cualquier sitio, productos sujetos a impuesto por esta Ley, sobre los cuales no se haya pagado el impuesto, con excepción-de aquellas personas debidamente autorizadas por esta Ley, será - culpable de un delito menos grave (misdemeanor), y el Tesorero de ■ Puerto Rico o sus agentes podrán embargar dichos productos o venderlos en pública subasta para indemnizar a El Pueblo de Puerto Rico las cantidades que le hubiere defraudado el infractor. ’ ’ ■
La primera contención del apelante es “que éste no es, un caso de infracción de las secciones 4 y 77 de la Ley de Bebidas, sino más bien un caso de infracción a los artículos 18 y 76 del mismo estatuto.” Los artículos que cita el ape-lante fueron copiados, por inadvertencia, de la Ley núm. 115 de mayo 15, 1936 ((1) pág. 611), derogada por la Ley núm. 6 de junio 30 del mismo año, Leyes y- Resoluciones de la Ter-cera Legislatura Extraordinaria de 1936, pág. 45.. Los.artícu-, los-correspondientes de la citada Ley núm. 6, leen así:
“Artículo 21. — Ninguna persona trasportará, poseerá, comprará,, venderá o traspasará espíritus destilados o bebidas alcohólicas, a. menos que el envase que los contiene lleve adherido una estampilla significando que se han pagado los impuestos de rentas internas fijados por esta Ley sobre dichos productos, tributables, pon excep-. ción de los espíritus' destilados" y bébidás" alctíhó'licás qu:Áse Tehg£to'! en depósito, o en proceso de; rectification) ifiézfelá* ó-'éiñbótéllámiehto, *300o que se estén usando en los procesos de fabricación; Disponiéndose, qne el Tesorero a sn discreción y por reglamentación, puede hacer excepciones específicas en aquellos casos donde se demuestre de un modo razonable que dichas excepciones no harán peligrar la debida recaudación de impuestos.”
“Artículo 85. — Toda persona que infrinja o deje de observar las disposiciones de esta Ley o del reglamento que por virtud de ella se promulgue; y toda persona que a sabiendas ayude, permita o de otro modo ayude a otra a infringir o dejar de observar cualquier disposición de esta Ley o del reglamento respecto a sus disposiciones, será culpable de delito menos grave (misdemeanor) cuando no se indique específicamente otra pena.”
No hubo error en la desestimación de la excepción peren-toria. El artículo 4, supra, impone al poseedor de ron des-tilado, fabricado-o importado en Puerto Rico la obligación de pagar impuestos de acuerdo con los tipos en dicho artículo fijados. El artículo 77, supra, declara reo de misdemeanor a cualquier persona “que tenga en su poder o a su disposi-ción en cualquier sitio, productos sujetos a impuesto por esta Ley, sobre los cuales no se haya pagado el impuesto.” La alegación de que los tres acusados “sin estar para ello auto-rizados por la ley, transportaban dentro del automóvil” una cantidad de ron sobre la cual no se había pagado el impuesto, envuelve necesariamente la imputación de que los acusados tenían en su poder y a su disposición, dentro del automóvil, dicha cantidad de ron. No es posible transportar un objeto de un sitio a otro sin tener el objeto en su poder. La acu-sación- era suficiente para informar al acusado en cuanto a la naturaleza del delito que se le imputaba, y puede ser sos-tenida como una infracción del artículo 21 o del artículo 77 de la ley, supra, o de ambos.
La segunda contención del apelante carece de méritos. El apelante fue procesado como principal y no como cómplice. No era necesario que en la denuncia se alegara que el acusado actuaba “a sabiendas.” A él no se le acusó de estar ayudando a otra persona a violar la ley y sí de haberla violado ilegal, voluntaria y maliciosamente.

Debe confirmarse la sentencia recurrida.